Citation Nr: 0636905	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  02-02 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent 
prior to September 10, 2002, and in excess of 30 percent from 
September 10, 2002 for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran (appellant) served on active duty from December 
1950 to September 1952.  He received several medals and 
awards in service, including the Combat Infantryman's Badge 
and the Purple Heart Medal.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In May 2002, and again in November 2003, the Board remanded 
this claim to the RO for additional development.  The case 
has been returned to the Board and is ready for further 
review.  


FINDINGS OF FACT

1.  Prior to September 10, 2002, the veteran's PTSD was 
manifested by complaints of sleep problems, including 
nightmares, depression, irritability and ineffective social 
skills, with a GAF of 65.  

2.  From September 10, 2002, the veteran's PTSD is manifested 
by complaints of nightmares, sleep disturbance, anxiety, 
depression, flashbacks, intrusive thoughts, and 
hyperviglience, with two recent GAF scores of 50 and a prior 
score of 55.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent rating for PTSD 
prior to September 10, 2002 have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-
4.14, 4.16(c), 4.125- 4.132, Diagnostic Code 9411 (2002).  

2.  The criteria for an initial 70 percent rating for PTSD 
from September 10, 2002 have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 4.1-4.14, 4.16(c), 4.125- 4.132, Diagnostic Code 9411 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2006).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The service-connected PTSD is rated, as follows: 100 percent: 
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

50 percent: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30 percent: Occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Code 9411 (2006).

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
reflects moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers. A 
GAF score of 41 to 50 signifies serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorder (DSM), 32 (4th ed.) 
(1994) (DSM-IV); 38 C.F.R. §§ 4.125, 4.130 (2006). See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

In addition to PTSD, the Board notes that the veteran has 
been diagnosed with adjustment disorder with depressed mood 
and alcohol dependence, neither of which is service 
connected.  Since no medical professional has clearly 
separated the effects of the veteran's service- connected 
PTSD from his nonservice-connected psychiatric disorders, the 
Board will attribute all of his symptoms to his service-
connected PTSD.  See Mittleider v. West, 11 Vet.  App. 181 
(1998).

Prior to September 10, 2002

Essentially, the veteran has claimed that his service-
connected PTSD disability warrants an increased initial 
rating beyond the 10 percent assigned because his symptoms 
have had an adverse impact on his life, social and family 
relationships.  Based on a review of the medical record, the 
Board finds that the evidence reflects that the severity of 
the service-connected PTSD is more consistent with the 
criteria warranting a 50 percent evaluation prior to 
September 10, 2002.  

The veteran's VA examination report for PTSD in December 2000 
shows that he has poor sleep with nightmares of his insevice 
combat injury, intrusive thoughts, and significant avoidance 
pattern of his war experiences.  It was noted that he had a 
severe startle response.  Socially, the veteran indicated 
that he went camping and worked in his garden.  In addition, 
he was taking medication for sleep.  His GAF was 65.  

A VA nurse commented in an April 2002 letter that she had 
been seeing the veteran for over a year individually and in 
weekly meetings related to his PTSD.  She noted that he had 
difficulty sleeping due to intrusive thoughts with frequent 
nightmares.  It was noted that he became irritated and angry 
easily, and that he demonstrated inappropriate and 
ineffective social skills related to irritability and 
defensiveness.  It was noted that he was prescribed 
medication.

VA outpatient treatment records from 2000 to September 4, 
2002 generally show findings of sleep problems, exaggerated 
startle reflex, and depression.  

While his GAF score of 65 assigned by the VA examiner in 
December 2000 reflects mild symptoms, the evidence of record 
prior to September 10, 2002, as a whole shows that the 
veteran's PTSD symptoms have produced occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as depression, an increased startle response, 
occasional intrusive thoughts and nightmares, and difficulty 
in establishing and maintaining effective social 
relationships.  Accordingly, the Board finds that the 
veteran's PTSD meets the criteria for an initial 50 percent 
rating under the general rating formula for mental disorders.  

The Board notes that the veteran does not experience some of  
the symptoms listed in the criteria for a 50 percent rating,  
namely circumstantial, circumlocutory or stereotyped speech;  
weekly panic attacks; difficulty in understanding complex  
commands; or impairment of long-term memory.  However, the 
veteran is not required to prove the presence of all, most, 
or even some, of the enumerated symptoms recited under the 
rating criteria.  See  Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  Here, the evidence shows that the veteran's 
symptoms involving an increased startled response, occasional 
intrusive thoughts and nightmares, and social isolation have 
resulted in occupational and social impairment equivalent to 
what would be caused by the symptoms listed for a 50 percent 
evaluation under the general rating formula for mental 
disorders.  

In reaching this decision, the Board also finds that the 
preponderance of the evidence is against a disability rating 
in excess of 50 percent for the veteran's PTSD for this time 
period.  The clinical evidence reveals that the veteran does 
not exhibit the symptoms described in the criteria for a 70 
percent evaluation.  The Board places significant probative 
value on the fact that the veteran has been noted 
consistently to be alert and fully oriented; his thought 
processes have also been described as coherent no significant 
cognitive deficits were reported on mental status 
examinations.  Also, the veteran does not appear to be unable 
to establish and maintain effective relationships as a result 
of his PTSD, but, rather, has difficulty in doing so. The 
Board emphasizes that the veteran has continued to maintain a 
relationship with his wife of over 50 years.  Significantly, 
the veteran has also been assigned a GAF score of 65, which 
is overall consistent with some mild symptoms (depressed mood 
and mild insomnia), or some difficulty in social, 
occupational, or school functioning (occasional truancy, or 
theft within the household), but generally functioning pretty 
well with some meaningful interpersonal relationships.   
Accordingly, this score is inconsistent with a 70 disability 
rating under the criteria for rating mental disorders.  

From September 10, 2002

On VA outpatient treatment record dated on September 10, 
2002, the veteran was noted to have nightmares, medium 
anxiety, nervousness, high depression, chronic sleep 
disturbance, and hypervigilance.  His GAF was noted to be 50.  
In December 2002, he was noted to have nightmares, 
flashbacks, and depression.  His GAF was 55.  

The veteran was examined by VA in June 2004.  His mood was 
reported to be depressed and bitter.  The examiner noted that 
the veteran had frequent nightmares, flashbacks, sleep 
disturbance, decrease in socialization and activities and a 
startle response.  On MMPI-2 testing, it was noted that the 
veteran was unhappy, depressed and anxious, and that PTSD 
indices were markedly high.  It was also noted that the 
findings showed limited insight.  His GAF was 50 and the 
examiner noted the veteran's psychological symptoms were 
moderate.  It was noted that the rating was for decreased 
social functioning due to PTSD and serious impediments to 
occupational functioning primarily due to physical/medical 
issues.  

On VA examination in February 2006, the veteran had 
continuing complaints of sleep problems, avoidance of crowds, 
and feelings of depression.  It was noted that he slept only 
5 hours a night at two hour intervals.  He reported having 
intrusive thoughts about his experiences in Korea, and 
nightmares that have increased in frequency as well as an 
increase in hypervigliance and in his exaggerated startle 
response.  The examiner noted that when the veteran was 
questioned about alcohol use, he became argumentative.  His 
insight was noted to be limited.  His GAF was 50, and PTSD, 
chronic and alcohol abuse were diagnosed.  The examiner noted 
that the veteran's PTSD symptoms continued to have a 
significant effect on his ability to function in several 
psychosocial areas and his quality of life.  In addition it 
was noted that alcohol use appeared to be a maladaptive 
coping mechanism to deal with the symptoms of PTSD.  

During this time frame, the medical evidence of record 
reflects that the veteran's PTSD is manifested by depression, 
social impairment, sleep impairment, flashbacks, nightmares, 
and GAF scores ranging from 50 to 55.  These symptoms are 
reflective of major impairment in several areas (social 
functioning, mood disturbance, thinking), the level of 
impairment contemplated by a rating of 70 percent.   

Though there is no evidence of obsessional rituals, speech 
intermittently illogical, obscure, or irrelevant, the veteran 
shows severe social impairment, an inability to establish and 
maintain effective relationships, chronic depression, 
impaired impulse control by way of anger and 
argumentativeness- symptoms characteristic of the 70 percent 
rating.  As a final note, the Board notes that the veteran's 
GAF scores of 50 on two occasions reflect serious symptoms, 
or major impairment in several areas.  This most closely 
approximates the criteria set forth by the 70 percent 
disability rating.   

There is no evidence that the veteran's PTSD warrants a 100 
percent disability rating.  There is no medical evidence of 
total occupational and social impairment, persistent 
delusions or hallucinations, or disorientation to time or 
place or memory loss for names of close relatives, own 
occupation or own name.  All VA treatment records from 
September 10, 2002 on indicate that the veteran's cognitive 
abilities are normal and that his memory is intact.  All VA 
examinations show that the veteran has the ability to perform 
the basic activities of living.  Additionally, the veteran is 
married, has been for over 50 years, and continues to reside 
with his wife.  

On a longitudinal review of the record, the Board finds that 
during this time frame, the veteran's PTSD produced serious, 
but not total, occupational and social impairment.  The 
disability has been manifested by nearly continuous 
depression, irritability, and social isolation.  His PTSD 
does not, however, result in total occupational and social 
impairment.  In this regard, the evidence does not show that 
the PTSD results in total occupational and social impairment 
as the veteran's symptoms do not include any symptoms of such 
intensity as those listed in the rating schedule as being 
required for a 100 percent rating and his GAF scores have not 
been consistent with such inadaptability.  

In view of the severity of the veteran's symptoms, including 
symptoms of depression, consistent sleep impairment, 
isolative behavior, and with the application of the 
provisions of 38 C.F.R. § 4.7 and resolution of reasonable 
doubt in favor of the  veteran pursuant to 38 C.F.R. § 4.3, 
the Board concludes that  the criteria for a 70 percent 
rating have been met.  38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411.  

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's May 2004 letter described the evidence needed to 
support the veteran's claim.   This was after the initial 
determination in the claim and thus did not meet the 
requirements of Pelegrini.  However, the requisite notice was 
ultimately provided to the appellant before the final 
transfer and certification of the case to the Board, and he 
had ample time in which to respond to the notice letter.  
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  The 
appellant has had a "meaningful opportunity to participate 
effectively" in the processing of his claim.  Mayfield, Id.  
The Board finds that the present adjudication of the issues 
on appeal will not result in any prejudice to the appellant.  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of for Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  The veteran has 
received notice in this regard in April 2006.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has had a hearing, he 
has been examined, and records have been obtained.  He has 
not identified any records which could be pertinent to his 
claim that have not been secured.  There is no indication 
that there are any outstanding records that are pertinent to 
this claim.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case.  


ORDER

An increased initial rating to 50 percent is granted for PTSD 
prior to September 10, 2002, subject to the laws and 
regulations governing the payment of monetary benefits.  

An increased initial evaluation to 70 percent is granted for 
PTSD from September 10, 2002, subject to the laws and 
regulations governing the payment of monetary benefits.  



____________________________________________
NADINE W. BENJAMIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


